  Case
Case    8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY     Document
                         *SEALED*    4-2 Filed
                                   Document    05/24/19
                                             3-1        PageFiled
                                                 *SEALED*    1 of 03/24/19
                                                                  58 Page ID #:837
                                                                           Page 43 of
                                 100 Page ID #:358
  Case
Case    8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY     Document
                         *SEALED*    4-2 Filed
                                   Document    05/24/19
                                             3-1        PageFiled
                                                 *SEALED*    2 of 03/24/19
                                                                  58 Page ID #:838
                                                                           Page 44 of
                                 100 Page ID #:359
  Case
Case    8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY     Document
                         *SEALED*    4-2 Filed
                                   Document    05/24/19
                                             3-1        PageFiled
                                                 *SEALED*    3 of 03/24/19
                                                                  58 Page ID #:839
                                                                           Page 45 of
                                 100 Page ID #:360
  Case
Case    8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY     Document
                         *SEALED*    4-2 Filed
                                   Document    05/24/19
                                             3-1        PageFiled
                                                 *SEALED*    4 of 03/24/19
                                                                  58 Page ID #:840
                                                                           Page 46 of
                                 100 Page ID #:361
  Case
Case    8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY     Document
                         *SEALED*    4-2 Filed
                                   Document    05/24/19
                                             3-1        PageFiled
                                                 *SEALED*    5 of 03/24/19
                                                                  58 Page ID #:841
                                                                           Page 47 of
                                 100 Page ID #:362
  Case
Case    8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY     Document
                         *SEALED*    4-2 Filed
                                   Document    05/24/19
                                             3-1        PageFiled
                                                 *SEALED*    6 of 03/24/19
                                                                  58 Page ID #:842
                                                                           Page 48 of
                                 100 Page ID #:363
  Case
Case    8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY     Document
                         *SEALED*    4-2 Filed
                                   Document    05/24/19
                                             3-1        PageFiled
                                                 *SEALED*    7 of 03/24/19
                                                                  58 Page ID #:843
                                                                           Page 49 of
                                 100 Page ID #:364
  Case
Case    8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY     Document
                         *SEALED*    4-2 Filed
                                   Document    05/24/19
                                             3-1        PageFiled
                                                 *SEALED*    8 of 03/24/19
                                                                  58 Page ID #:844
                                                                           Page 50 of
                                 100 Page ID #:365
  Case
Case    8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY     Document
                         *SEALED*    4-2 Filed
                                   Document    05/24/19
                                             3-1        PageFiled
                                                 *SEALED*    9 of 03/24/19
                                                                  58 Page ID #:845
                                                                           Page 51 of
                                 100 Page ID #:366
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   10 of03/24/19
                                                                  58 Page Page
                                                                          ID #:846
                                                                               52 of
                                100 Page ID #:367
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   11 of03/24/19
                                                                  58 Page Page
                                                                          ID #:847
                                                                               53 of
                                100 Page ID #:368
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   12 of03/24/19
                                                                  58 Page Page
                                                                          ID #:848
                                                                               54 of
                                100 Page ID #:369
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   13 of03/24/19
                                                                  58 Page Page
                                                                          ID #:849
                                                                               55 of
                                100 Page ID #:370
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   14 of03/24/19
                                                                  58 Page Page
                                                                          ID #:850
                                                                               56 of
                                100 Page ID #:371
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   15 of03/24/19
                                                                  58 Page Page
                                                                          ID #:851
                                                                               57 of
                                100 Page ID #:372
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   16 of03/24/19
                                                                  58 Page Page
                                                                          ID #:852
                                                                               58 of
                                100 Page ID #:373
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   17 of03/24/19
                                                                  58 Page Page
                                                                          ID #:853
                                                                               59 of
                                100 Page ID #:374
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   18 of03/24/19
                                                                  58 Page Page
                                                                          ID #:854
                                                                               60 of
                                100 Page ID #:375
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   19 of03/24/19
                                                                  58 Page Page
                                                                          ID #:855
                                                                               61 of
                                100 Page ID #:376
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   20 of03/24/19
                                                                  58 Page Page
                                                                          ID #:856
                                                                               62 of
                                100 Page ID #:377
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   21 of03/24/19
                                                                  58 Page Page
                                                                          ID #:857
                                                                               63 of
                                100 Page ID #:378
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   22 of03/24/19
                                                                  58 Page Page
                                                                          ID #:858
                                                                               64 of
                                100 Page ID #:379
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   23 of03/24/19
                                                                  58 Page Page
                                                                          ID #:859
                                                                               65 of
                                100 Page ID #:380
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   24 of03/24/19
                                                                  58 Page Page
                                                                          ID #:860
                                                                               66 of
                                100 Page ID #:381
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   25 of03/24/19
                                                                  58 Page Page
                                                                          ID #:861
                                                                               67 of
                                100 Page ID #:382
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   26 of03/24/19
                                                                  58 Page Page
                                                                          ID #:862
                                                                               68 of
                                100 Page ID #:383
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   27 of03/24/19
                                                                  58 Page Page
                                                                          ID #:863
                                                                               69 of
                                100 Page ID #:384
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   28 of03/24/19
                                                                  58 Page Page
                                                                          ID #:864
                                                                               70 of
                                100 Page ID #:385
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   29 of03/24/19
                                                                  58 Page Page
                                                                          ID #:865
                                                                               71 of
                                100 Page ID #:386
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   30 of03/24/19
                                                                  58 Page Page
                                                                          ID #:866
                                                                               72 of
                                100 Page ID #:387
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   31 of03/24/19
                                                                  58 Page Page
                                                                          ID #:867
                                                                               73 of
                                100 Page ID #:388
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   32 of03/24/19
                                                                  58 Page Page
                                                                          ID #:868
                                                                               74 of
                                100 Page ID #:389
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   33 of03/24/19
                                                                  58 Page Page
                                                                          ID #:869
                                                                               75 of
                                100 Page ID #:390
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   34 of03/24/19
                                                                  58 Page Page
                                                                          ID #:870
                                                                               76 of
                                100 Page ID #:391
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   35 of03/24/19
                                                                  58 Page Page
                                                                          ID #:871
                                                                               77 of
                                100 Page ID #:392
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   36 of03/24/19
                                                                  58 Page Page
                                                                          ID #:872
                                                                               78 of
                                100 Page ID #:393
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   37 of03/24/19
                                                                  58 Page Page
                                                                          ID #:873
                                                                               79 of
                                100 Page ID #:394
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   38 of03/24/19
                                                                  58 Page Page
                                                                          ID #:874
                                                                               80 of
                                100 Page ID #:395
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   39 of03/24/19
                                                                  58 Page Page
                                                                          ID #:875
                                                                               81 of
                                100 Page ID #:396
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   40 of03/24/19
                                                                  58 Page Page
                                                                          ID #:876
                                                                               82 of
                                100 Page ID #:397
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   41 of03/24/19
                                                                  58 Page Page
                                                                          ID #:877
                                                                               83 of
                                100 Page ID #:398
 Case
Case   8:19-mj-00419-DUTY
     8:19-mj-00242-DUTY    DocumentDocument
                        *SEALED*    4-2 Filed3-1
                                              05/24/19 PageFiled
                                                 *SEALED*   42 of03/24/19
                                                                  58 Page Page
                                                                          ID #:878
                                                                               84 of
                                100 Page ID #:399
Case 8:19-mj-00419-DUTY Document 4-2 Filed 05/24/19 Page 43 of 58 Page ID #:879




      Exhibit 1 to the March 24, 2019,
       Search Warrant Application and
     Supporting Affidavit is attached as
         Exhibit 1 to this Affidavit
Case 8:19-mj-00419-DUTY Document 4-2 Filed 05/24/19 Page 44 of 58 Page ID #:880




      Exhibit 2 to the March 24, 2019,
       Search Warrant Application and
     Supporting Affidavit is attached as
         Exhibit 2 to this Affidavit
Case 8:19-mj-00419-DUTY Document 4-2 Filed 05/24/19 Page 45 of 58 Page ID #:881




                  EXHIBIT 4
Case
 Case8:19-mj-00419-DUTY  Document 16
       8:19-cr-00061-JVS Document 4-2 Filed
                                       Filed04/10/19
                                             05/24/19 Page
                                                       Page146
                                                             of of
                                                                6158Page
                                                                      Page
                                                                         IDID #:882
                                                                            #:255
Case
 Case8:19-mj-00419-DUTY  Document 16
       8:19-cr-00061-JVS Document 4-2 Filed
                                       Filed04/10/19
                                             05/24/19 Page
                                                       Page247
                                                             of of
                                                                6158Page
                                                                      Page
                                                                         IDID #:883
                                                                            #:256
Case
 Case8:19-mj-00419-DUTY  Document 16
       8:19-cr-00061-JVS Document 4-2 Filed
                                       Filed04/10/19
                                             05/24/19 Page
                                                       Page348
                                                             of of
                                                                6158Page
                                                                      Page
                                                                         IDID #:884
                                                                            #:257
Case
 Case8:19-mj-00419-DUTY  Document 16
       8:19-cr-00061-JVS Document 4-2 Filed
                                       Filed04/10/19
                                             05/24/19 Page
                                                       Page449
                                                             of of
                                                                6158Page
                                                                      Page
                                                                         IDID #:885
                                                                            #:258
Case
 Case8:19-mj-00419-DUTY  Document 16
       8:19-cr-00061-JVS Document 4-2 Filed
                                       Filed04/10/19
                                             05/24/19 Page
                                                       Page550
                                                             of of
                                                                6158Page
                                                                      Page
                                                                         IDID #:886
                                                                            #:259
Case
 Case8:19-mj-00419-DUTY  Document 16
       8:19-cr-00061-JVS Document 4-2 Filed
                                       Filed04/10/19
                                             05/24/19 Page
                                                       Page651
                                                             of of
                                                                6158Page
                                                                      Page
                                                                         IDID #:887
                                                                            #:260
Case
 Case8:19-mj-00419-DUTY  Document 16
       8:19-cr-00061-JVS Document 4-2 Filed
                                       Filed04/10/19
                                             05/24/19 Page
                                                       Page752
                                                             of of
                                                                6158Page
                                                                      Page
                                                                         IDID #:888
                                                                            #:261
Case
 Case8:19-mj-00419-DUTY  Document 16
       8:19-cr-00061-JVS Document 4-2 Filed
                                       Filed04/10/19
                                             05/24/19 Page
                                                       Page853
                                                             of of
                                                                6158Page
                                                                      Page
                                                                         IDID #:889
                                                                            #:262
Case
 Case8:19-mj-00419-DUTY  Document 16
       8:19-cr-00061-JVS Document 4-2 Filed
                                       Filed04/10/19
                                             05/24/19 Page
                                                       Page954
                                                             of of
                                                                6158Page
                                                                      Page
                                                                         IDID #:890
                                                                            #:263
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-2 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page1055ofof6158 Page
                                                                           PageIDID#:264
                                                                                     #:891
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-2 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page1156ofof6158 Page
                                                                           PageIDID#:265
                                                                                     #:892
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-2 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page1257ofof6158 Page
                                                                           PageIDID#:266
                                                                                     #:893
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-2 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page1358ofof6158 Page
                                                                           PageIDID#:267
                                                                                     #:894
